sig ensexf yz oy -02 interna revenue service_department sul washington do 2apra contact person xxxxx telephone number xxxxx in reference ta date t ep ra t2 yan ep cdg xxxxx xxxxx xxxxx attn xxxxxxx legenda corporation a xxxxx plan x xxxxx dear xxxxxx this letter is in response to a ruling_request submitted on your behalf by your authorized representative on xxxxxx as supplemented by letters dated xxxxx xxxxxx and xxxxx the consequences for an employee_stock_ownership_plan esop under internal_revenue_code sec_4975 sec_4975 and sec_415 of a proposed election under code sec_1362 the request concerns the following facts and representations have been submitted in support of the rulings requested effective xxxxx corporation a established plan an esop which is intended to meet the requirements of corporation a also x code sec_401 and sec_4975 maintains a defined_benefit_plan and a profit-sharing_plan with a cash_or_deferred_arrangement feature plan x financed the purchase of corporation a stock by borrowing funds from corporation a corporate loan and by issuing to each selling shareholder promissory notes guaranteed by corporation a seller notes the corporate loan and seller notes together constitute the plan x loans referred to herein you represent that the plan x loans are exempt within the meaning of sec_54_4975-7 of the excise_tax regulations plan x pledged as collateral for the corporate loan those shares of corporation a stock attributable to the cash consideration paid pursuant to the tender offer the shares of corporation a stock attributable to the cash consider- dus xxxxx ation along with the shares of corporation a stock attributable to seller notes were credited to a single suspense_account under plan x which you represent complies in all respects with the requirements of sec_54 l1l c of the regulations as contributions by corporation a to plan x and dividends on unallocated shares of corporation a stock are used to make principal and interest payments on the plan x loans a pro_rata portion of the shares credited to the plan x suspense_account is released from such account and is allocated to individual participant accounts under plan x pursuant to an allocation formula set forth in the plan x document corporation a intends to elect in accordance with the corporation a will amend plan x to provide that provisions of code sec_1362 subchapter_s corporate status s_corporation distributions from corporation a with respect to unallocated shares will be used to repay the loans the s_corporation distributions will consist of dividends to the extent that corporation a has accumulated_earnings_and_profits from its prior status as a coming from corporation a‘s accumulated_adjustments_account aaa maintained in accordance with code sec_1368 the aaa is not increased by capital contributions all amounts held within it would be payable as dividends under code sec_301 if corporation a remained a c_corporation c_corporation and amounts based on the above facts and representations the following rulings have been requested if corporation a makes an election under subchapter_s of the code corporation a’s s_corporation distributions made with respect to unallocated securities of corporation a held by plan x may be used to make principal and interest payments on the plan x loans without violating the requirements of sec_4975 of the code and its accompanying regulations if s_corporation distributions as described above made by corporation a with respect to unallocated securities of corporation a held by plan x are used to repay the plan xx loans such amounts and the release and allocation of corporation a securities from the plan x suspense_account attributable to such amounts do not constitute annual_additions within the meaning of sec_415 of the code code sec_401 provides that a_trust created or organized in the united_states and forming part of bonus pension or profit-sharing_plan of an employer for a stock xxxxx the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met code sec_4975 generally defines an esop as a defined_contribution_plan which is a stock_bonus_plan which is qualified under code sec_401 and which is designed to invest primarily in qualifying employer_securities code sec_4975 imposes a tax on prohibited_transactions but provides an exemption in sec_4975 for a loan to a leveraged_esop as defined in sec_4975 if such loan is primarily for the benefit of participants and beneficiaries of the plan requirements concerning the interest rate and collateral must also be met sec_54_4975-7 of the regulations provides that an exempt loan will be subjected to special scrutiny to ensure that they are primarily for the benefit of participants and their beneficiaries sec_54_4975-7 of the regulations states that an exempt loan must be primarily for the benefit of the esop participants and their beneficiaries and that all of the surrounding facts and circumstances will be considered in determining whether the loan satisfies this requirement further states that no loan will satisfy this requirement unless it satisfies the requirements of sec_54 b of the regulations it sec_54_4975-7 of the regulations states in part that no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan than contributions of employer_securities that are made under an esop to meet its obligation under the loan and iii earnings attributable to such collateral and the investment of such contributions further states that payments made with respect to an exempt loan by the esop during a plan_year must not exceed an amount equal to the sum of such contributions and earnings received during or prior to the year less such payments in prior years sec_54_4975-7 ii contributions other sec_54_4975-11 of the requlations provides that all assets acquired by an esop with the proceeds of an exempt loan under code sec_4975 must be added to and maintained in withdrawn from the suspense_account by applying the a suspense_account they are to be xxxxx applicable regulations as account were encumbered if all securities in the suspense in this case the subject s_corporation distributions consisting of amounts from either accumulated_earnings_and_profits or from the aaa are earnings attributable to unallocated securities of corporation a held in the suspense_account as assets acquired by plan x with the proceeds of the plan x loans request one we conclude that use of such amounts to make principal and interest payments on the plan x loans will not cause the plan x loans to fail to satisfy code sec_4975 accordingly with respect to ruling code sec_415 provides in pertinent part that a_trust which is part of a pension profit-sharing or stock_bonus_plan will not constitute a qualified_trust under code sec_401 if plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of subsection c a defined contribution in the case of code sec_415 provides that contributions and other additions with respect to a participant exceed the limitations of this subsection if when expressed as an annual_addition as defined below such annual_addition is greater than the lesser_of dollar_figure or participant’s_compensation percent of the code sec_415 defines an annual_addition as the sum for any year of employer contributions employee contributions and forfeitures with respect to ruling_request two we conclude that since the subject s_corporation distributions are earnings such distributions made by corporation a with respect to the unallocated securities of corporation a held by plan x used to repay the plan x loans and the release and allocation of corporation a securities from plan x attributable to such amounts do not constitute annual_additions within the meaning of code sec_415 this ruling letter is based on the assumption that plan x will continue to be otherwise qualified under code sec_401 and sec_4975 at all relevant times also this ruling is based on the assumption the aaa satisfies the requirements of code sec_1368 at all relevant times this ruling is directed only to the taxpayer who requested it not be used or cited by others as precedent code sec_6110 provides that it may of xxxxx a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours gigned joyce b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of ruling deleted copy of ruling notice of intention to di sclose ce xxxxx key district_office attn chief ep eo xxxxx esquire
